Case 3:16-md-02738-FLW-LHG Document 13131 Filed 04/20/20 Page 1 of 2 PageID: 109434



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY



    IN RE JOHNSON & JOHNSON                        MDL NO. 16-2738 (FLW) (LHG)
    TALCUM POWDER PRODUCTS
    MARKETING, SALES PRACTICES,
                                                   CIVIL ACTION NO.: 3:19-CV-20394
    AND PRODUCTS LIABILITY
    LITIGATION

                                                         ORDER GRANTING
    THIS DOCUMENT RELATES TO:                        UNOPPOSED MOTION FOR
                                                         SUBSTITUTION OF
    Karen Lynne Davis And James Davis v.              PLAINTIFF UNDER RULE
    Johnson & Johnson, et al.                       25(a)(1) AND FOR LEAVE TO
                                                       FILE AMENDMENT OF
                                                      COMPLAINT TO ASSERT
                                                    SURVIVAL AND WRONGFUL
                                                           DEATH CLAIMS

                THIS MATTER having been opened to the Court upon an unopposed

    application of LIEFF CABRASER HEIMANN & BERNSTEIN, LLP, attorneys

    for the Estate of Karen Lynne Davis, for an Order allowing Plaintiff leave to

    substitute the plaintiff under Fed. R. Civ. P. 25(a)(1) and to file the First Amended

    Complaint, upon notice to all counsel of record, and with full consideration of all

    matters brought before this Court regarding the motion, and for good cause shown:


                IT IS HEREBY on this ___20th____ day of ____April___________, 2020




                                             -1-
    1928989.1
Case 3:16-md-02738-FLW-LHG Document 13131 Filed 04/20/20 Page 2 of 2 PageID: 109435



                ORDERED that the Unopposed Motion for Substitution of Plaintiff

    under Rule 25(a)(1) and for Leave to File Plaintiff’s First Amended Complaint

    [16-cv-2348 DE No. 12480 and 19-cv-20394 DE No. 8], be and hereby is

    GRANTED; Plaintiff is to file the First Amended Complaint within 7 days of

    the entry of this Order.

    IT IS SO ORDERED.
                                     By:
                                           HON. LOIS H. GOODMAN




                                              -2-
    1928989.1
